per curiam:
Mediante opinión Per curiam y Sentencia de 11 de febrero de 1993, ordenamos la separación indefinida del Ledo. Genaro Rodríguez Gerena, tanto del ejercicio de la abogacía como de la notaría. El Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Ro-dón hicieron constar que limitarían la sanción únicamente a la separación de la notaría. Nuestra decisión estuvo fun-damentada en el informe que el Comisionado Especial for-muló en torno a la querella contra este abogado- notario presentada por la Procuradora General de Puerto Rico. En su informe el Comisionado Especial determinó que el que-rellado había autorizado el traspaso de ciertos vehículos de motor dando fe de que conocía a los comparecientes y que éstos habían suscrito las declaraciones juradas en su pre-*1032senda, cuando nada de ello era cierto. Los vehículos en cuestión habían sido hurtados previamente.
El 2 de marzo de 1993 Rodríguez Gerena, representado por su abogado, compareció ante nos solicitando la recon-sideración de dicha sentencia, señalando, inter alia: (1) que en más de dieciséis (16) años como abogado-notario nunca antes había estado sujeto a procedimientos disciplinarios y que sus actuaciones objeto de la querella en cuestión no representaban un patrón de conducta; (2) que nunca ha cometido delito alguno y que la División de Vehículos de la Policía realizó una investigación sobre los traspasos de ve-hículos notarizados por el querellado, archivando la misma una vez concluida, sin acusación alguna contra el querellado. Nos pide Rodríguez Gerena que a la luz de esos hechos y de otras consideraciones señaladas en su moción, limitemos la anterior sanción disciplinaria sólo al ejercicio de la notaría.
La Procuradora General ha comparecido y ha expresado su objeción al planteamiento del querellado de que su ac-tuación no perjudicó a terceras personas.
Vistos los señalamientos del querellado y considerada la objeción parcial de la Procuradora General, el Tribunal, en reconsideración, decide limitar la sanción a la separación permanente de la notaría.

Se dictará sentencia conforme con esta opinión, modifi-cando la de 11 de febrero de 1993.

El Juez Asociado Señor Negrón García disintió. La Juez Asociada Señora Naveira de Rodón no intervino.